DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Non-Statutory Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims1. 
Claims 1 – 16 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 16  of Application No. 16741448 (conflicting application). Although the scope of the claims at issue are not identical, they are not patentably distinct from each other because the claimed features are identical. 
Instant claim 1 and 16 are broader in that the instant claims contain the transitionary language of “comprising of” whereas the conflicting application contains the language “consisting of”. Outside of the transitory language, the independent claims are identical to that of the conflicting application. The limitations in dependent claims 2 – 15 are identical to claims 2 – 15 of the conflicting  application. 
Therefore, instant claims 1 – 16 are not patentably distinct from claims 1 - 15 of the conflicting application. 

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the conflicting application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states: “the tissue of interest is substantially free of artifacts in the image.” The term “substantially similar” is a relative term which renders the claim indefinite.  The term is not defined by the claim. Paragraph 39 of the specifications state: “In some aspects, the composition and thickness of the marker are substantially uniform throughout the marker. In other words, the marker does not comprise composition and/or thickness irregularities on the surface of the marker…” The specification does not provide a standard for ascertaining the requisite degree of “substantially similar” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “substantial artifact” will be interpreted as anything that alters the representation of the examined area such that the examined area cannot be distinguished.
Claim 13 states: “the maker is free of openings, bends, curves, lumps, indentions, or irregulars” (emphasis added). It is unclear how an ultrasound marker of any shape can be free of bends or curves. More specifically, based on applicant’s disclosure, an embodiment of applicant’s maker is circular. As circles inherently have “bends” and “curves”, it is unclear how applicant’s own ultrasound marker is free of bends and curves. For examination purposes, the term “bends” and “curves” will be understood as irregularities in the consistency of the edges of the marker. 
However, for the aforementioned reasons, claims 7 and 13 are indefinite and appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff et al. (US 20150297316 A1) in view of Russell (US 5873827 A) and further in view of Whisler (US 20180271484 A1). 

	
Regarding claim 1, Grinstaff teaches a method of documenting breast tissue of interest in a subject in need thereof using automated breast ultrasound (Abstract: “The inventions provided herein relate to tissue markers and uses thereof, e.g., to mark a target tissue site (e.g., a biopsy site in a breast tissue)…Additionally or alternatively, the tissue markers described herein can be readily detectable by at least one imaging modality, e.g., but not limited to…ultrasound imaging” (emphasis added)), the method comprising: 
a. placing a marker having a flat configuration with an upper side and a lower side at the breast at a location designating the breast tissue of interest ([0003]: “During the biopsy, or immediately thereafter, a tissue marker is placed in the tissue void space.” Furthermore, it is known to one having ordinary skill in the art that flat markers have a lower and upper side, wherein the lower side of the marker is in contact with the breast (As the term “lower side” is relative to the viewer, the side that is contacting the tissue void space in Grinstaff is interpreted as the “lower side”);
 b. acquiring an ultrasonic image of the breast by applying sound waves to the breast including the marker and the breast tissue of interest (Fig. 12 showing a 3D ultrasound scan and Abstract: “Additionally or alternatively, the tissue markers described herein can be readily detectable by at least one imaging modality, e.g., but not limited to…ultrasound imaging” – it is known to one having ordinary skill in the art that ultrasound imaging applies sound waves to the breast for imaging) 
c. identifying a sonographic outline of the marker at the breast in the acquired image ([0052]: “FIG. 12 is a mammogram image of one embodiment of the tissue markers described herein as seen under mammography”), wherein the outline results from artifacts produced by the marker of a portion of the sound waves applied to the breast ([0034]: “In some embodiments, the flexible polymer matrix can comprise one or more contrast agents detectable by the at least one or more imaging modalities…The contrast agent(s) can be independently selected to produce a change in signal intensity under at least one or more imaging modalities, and/or to provide visibility under at least one or more imaging modalities”); 
d. identifying the breast tissue of interest in the image in reference to the outline of the marker at the breast, wherein the tissue of interest is breast tissue underlying the breast at the location of the marker (Fig. 12 showing the biopsy cavity location in reference to the tissue marker); and 
e. documenting the breast tissue of interest ([0055]: “FIGS. 15A-15B are histological micrographs of tissue growth around an exemplary tissue marker described herein after 1 week and 4 weeks of implantation….” – the broadest reasonable interpretation of the term documenting is any form of recording. Hence, tracking of the tissue growth around the marker is a form of documenting)

Grinstaff does not teach surface markers.
However Russell, in the same field of breast images, teaches a surface marker (Russell – Abstract: “The invention provides a surface marker for use in ultrasonography”).
It would have been obvious to one of ordinary skill, in the art to use surface markers in order to easily replace the markers and allow for more flexible scanning than the use of injectable markers.

Grinstaff does not teach the acquired image in step (b) to be a 3D volumetric image.
However Whisler, in the same field of breast images, teaches acquiring a 3D volumetric ultrasound image (Whisler: [0002]: Furthermore, volumetric ultrasound offers advantages over x-ray mammography in patients with dense breast tissue (e.g., high content of firogladular tissues).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to use the 3D volumetric scanning of Whisler instead of the scanning taught in Grinstaff in order to scan patients with dense breast tissue more effectively (Whisler – Paragraph 2).

    PNG
    media_image1.png
    450
    714
    media_image1.png
    Greyscale

Figure 1 of Grinstaff depicting the ultrasound marker 


    PNG
    media_image2.png
    379
    382
    media_image2.png
    Greyscale

Figure 12 of Grinstaff depicting an ultrasound scan with the marker
Regarding claim 2, Grinstaff teaches wherein the tissue of interest comprises a palpable mass (Abstract: “…biopsy site in breast tissue” and [0003]: “Many cancers such as breast and prostate cancers are typically diagnosed using minimally invasive biopsies of the suspicious tissue with a tissue-coring needle.” – it is known to one having ordinary skill in the art that cancerous tissues comprise a palpable mass).  

Regarding claim 3, the modified method of Grinstaff teaches the subject is a human with dense breast tissue (Whisler: [0002]: “… patients with dense breast tissue...”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the method of Grinstaff with that of Whisler as it is known in the art to scan patients with dense breast tissue in order to attempt to detect cancer in a wider range of patients.

Regarding claim 4, Grinstaff in view of Russell teaches the intensity of the outline of the marker at the surface of the breast in the acquired image is of uniform intensity (Russell – See FIG. 4 and Col. 3: “FIG. 4 Is an actual ultrasound image of superficial soft tissue and including the marker illustrated in FIG. 1”).
It would have been obvious to one of ordinary skill, in the art to ensure that the surface marker has uniform intensity such that the marker could be easily seen without distortions and to locate the image of an area of particular clinical interest within the tissue structure, such as a tumor or cyst (Abstract – Russell). 


Regarding claim 5, Grinstaff teaches wherein the artifacts result in an area of increased brightness in the acquired image (See fig. 12 showing the marker with increased brightness).  

Regarding claim 6, Grinstaff teaches the marker comprises material uniformly distributed throughout the marker (Fig. 1 depicting a uniform distribution of material, Fig. 12 depicting the tissue marker with consistent intensity throughout the marker, and [0037]: “In some embodiments, the contrast agent(s) can be formed by integrating at least two contrast agents to form an integral entity. For example, in some embodiments, the contrast agent can comprise an iron oxide particle coated with a different contrast agent, e.g., an iodinated salt”– it is known to one having ordinary skill in the art that the intensity of the marker would be different throughout the material if the iron oxide particles that allow for imaging, were not distributed uniformly.)  

Regarding claim 7, Grinstaff teaches the tissue of interest is substantially free of artifacts in the image (Fig. 12 depicting a lack of “substantial artifacts” in the tissue of interest as the biopsy site/cavity can be seen in the image).  

Regarding claim 8, Grinstaff teaches the configuration of the marker comprises material, width, and thickness ([0028]: “thickness of about 0.05 mm to about 4 mm… width of about 0.2 cm to about 1.5 cm”).  

Regarding claim 9, Grinstaff teaches the material of the marker is a plastic material ([0009]: “a tissue marker having a flexible polymer matrix”).  

Regarding claim 10, Grinstaff teaches width of the marker ranges from about 0.3 cm to about 1 cm ([0028]: “width of about 0.2 cm to about 1.5 cm” and Fig. 1 depicting a width of 1cm) 

Regarding claim 11, Grinstaff teaches the marker is in the form of a circle ([0103]: “Without limitations, the film can be in any shape, e.g., a circle, a polygon, or an irregular shape”), and the diameter of the circle ranges from about 0.3 cm to about 1 cm ([0028]: “In some embodiments, the flexible polymer matrix (e.g., in a form of a film) can have a dimension or width of about 0.2 cm to about 1.5 cm”). 

Regarding claim 12, Grinstaff teaches the thickness of the marker ranges from about 0.5 mm to about 2 mm ([0103]: “In some embodiments, the flexible polymer matrix can be fabricated into a film, e.g., a solid film…. the film can have a thickness of about 0.05 mm to about 4 mm”.)

Regarding claim 13, Grinstaff teaches the marker is free of openings, bends, curves, lumps, indentations, or irregularities ([00139] :  “Alternatively, in some embodiments, the tissue markers described herein can be fabricated, without a wire, using an extrusion method that results in a cylinder that can be cut to desired lengths (e.g., approximately 1-cm lengths) and hot-pressed into a flat film...” – it is known to one having ordinary skill in the art that a marker hot-pressed into a flat film would be free of lumps). 

Regarding claim 14, Grinstaff in view of Russell teaches the marker further comprises means for retaining the marker in a fixed position at the surface of the breast (Russell – Col. 4 – line 16: “ The marker includes a layer of adhesive 28 which fixes the marker in place on the skin.”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to use an adhesive as is commonly done in the art to fix objects to the body.

Regarding claim 15, Grinstaff teaches a method of using a marker (Abstract: “The inventions provided herein relate to tissue markers and uses thereof, e.g., to mark a target tissue site (e.g., a biopsy site in a breast tissue)…”(emphasis added)) for documenting ([0055]: “FIGS. 15A-15B are histological micrographs of tissue growth around an exemplary tissue marker”) a palpable mass  (“[0003] Many cancers such as breast and prostate cancers are typically diagnosed using minimally invasive biopsies of the suspicious tissue with a tissue-coring needle”– it is known to one having ordinary skill in the art that cancerous tissues comprise a palpable mass) in breast tissue of a subject in need thereof using automated breast ultrasound (Abstract: “Additionally or alternatively, the tissue markers described herein can be readily detectable by at least one imaging modality, e.g., but not limited to…ultrasound imaging”), the method comprising: 
a. placing a plastic marker having a flat configuration with an upper side and lower side ([0003]: “During the biopsy, or immediately thereafter, a tissue marker is placed in the tissue void space.” Furthermore, it is known to one having ordinary skill in the art that flat markers have a lower and upper side), a diameter ranging from about 0.3 cm to about 1 cm ([0028]: “In some embodiments, the flexible polymer matrix (e.g., in a form of a film) can have a dimension or width of about 0.2 cm to about 1.5 cm”), and a thickness ranging from about 0.5 mm to about 2 mm([0103]: “In some embodiments, the flexible polymer matrix can be fabricated into a film, e.g., a solid film…. the film can have a thickness of about 0.05 mm to about 4 mm.), at the breast at a location designating the breast tissue of interest (Abstract: “The inventions provided herein relate to tissue markers and uses thereof, e.g., to mark a target tissue site (e.g., a biopsy site in a breast tissue)…”), wherein the lower side of the marker is in contact with the breast (As the term “lower side” is relative, the side that is contacting the tissue void space in Grinstaff is interpreted as the “lower side”); 
b. acquiring an ultrasonic image of the breast by applying sound waves to the breast including the marker and the breast tissue of interest (Fig. 12 showing a 3D ultrasound scan and Abstract: “Additionally or alternatively, the tissue markers described herein can be readily detectable by at least one imaging modality, e.g., but not limited to…ultrasound imaging” – it is known to one having ordinary skill in the art that ultrasound imaging applies sound waves to the breast for imaging) 
c. identifying a sonographic outline of the marker at the breast in the acquired image ([0052]: “FIG. 12 is a mammogram image of one embodiment of the tissue markers described herein as seen under mammography”), wherein the outline results from artifacts produced by the marker of a portion of the sound waves applied to the breast ([0034]: “In some embodiments, the flexible polymer matrix can comprise one or more contrast agents detectable by the at least one or more imaging modalities…The contrast agent(s) can be independently selected to produce a change in signal intensity under at least one or more imaging modalities, and/or to provide visibility under at least one or more imaging modalities”); 
d. identifying the breast tissue of interest in the image in reference to the outline of the marker at the breast, wherein the tissue of interest is breast tissue underlying the breast at the location of the marker (Fig. 12 showing the biopsy cavity location in reference to the tissue marker); and 
e. documenting the breast tissue of interest ([0055]: “FIGS. 15A-15B are histological micrographs of tissue growth around an exemplary tissue marker described herein after 1 week and 4 weeks of implantation….” – the broadest reasonable interpretation of the term documenting is any form of recording. Hence, tracking of the tissue growth around the marker is a form of documenting)

Grinstaff does not teach the acquired image in step (b) to be a 3D volumetric image.
However Whisler, in the same field of breast images, teaches acquiring a 3D volumetric ultrasound image (Whisler: [0002]: Furthermore, volumetric ultrasound offers advantages over x-ray mammography in patients with dense breast tissue (e.g., high content of firogladular tissues).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to use the 3D volumetric scanning of Whisler instead of the scanning taught in Grinstaff in order to scan patients with dense breast tissue more effectively (Whisler – Paragraph 2).

Grinstaff does not teach surface markers.
However Russell, in the same field of breast images, teaches a surface marker (Russell – Abstract: “The invention provides a surface marker for use in ultrasonography”).
It would have been obvious to one of ordinary skill, in the art to use surface markers in order to easily replace the markers and allow for more flexible scanning than the use of injectable markers.

Regarding claim 16, Grinstaff teaches a method of using a marker (Abstract: “The inventions provided herein relate to tissue markers and uses thereof, e.g., to mark a target tissue site (e.g., a biopsy site in a breast tissue)…”(emphasis added)) for documenting ([0055]: “FIGS. 15A-15B are histological micrographs of tissue growth around an exemplary tissue marker”) a palpable mass  “[0003]: “Many cancers such as breast and prostate cancers are typically diagnosed using minimally invasive biopsies of the suspicious tissue with a tissue-coring needle”– it is known to one having ordinary skill in the art that cancerous tissues comprise a palpable mass) in breast tissue of a subject in need thereof using automated breast ultrasound (Abstract: “Additionally or alternatively, the tissue markers described herein can be readily detectable by at least one imaging modality, e.g., but not limited to…ultrasound imaging”), the method comprising: 
a. placing a circular plastic marker having a flat configuration with an upper side and lower side ([0103]: “Without limitations, the film can be in any shape, e.g., a circle, a polygon, or an irregular shape” and [0003]: “During the biopsy, or immediately thereafter, a tissue marker is placed in the tissue void space”. Fig. 1 depicting the marker as flat. Furthermore, it is known to one having ordinary skill in the art that flat markers have a lower and upper side), a diameter ranging from about 0.3 cm to about 1 cm ([0028]: “In some embodiments, the flexible polymer matrix (e.g., in a form of a film) can have a dimension or width of about 0.2 cm to about 1.5 cm”), and a thickness ranging from about 0.5 mm to about 2 mm([0103]: “In some embodiments, the flexible polymer matrix can be fabricated into a film, e.g., a solid film…. the film can have a thickness of about 0.05 mm to about 4 mm.), at the breast at a location designating the breast tissue of interest (Abstract: “The inventions provided herein relate to tissue markers and uses thereof, e.g., to mark a target tissue site (e.g., a biopsy site in a breast tissue)…”), wherein the lower side of the marker is in contact with the breast (As the term “lower side” is relative to the viewer, the side that is contacting the tissue void space in Grinstaff is interpreted as the “lower side”); 
b. acquiring an ultrasonic image of the breast by applying sound waves to the breast including the marker and the breast tissue of interest (Fig. 12 showing a 3D ultrasound scan and Abstract: “Additionally or alternatively, the tissue markers described herein can be readily detectable by at least one imaging modality, e.g., but not limited to…ultrasound imaging” – it is known to one having ordinary skill in the art that ultrasound imaging applies sound waves to the breast for imaging) 
c. identifying a sonographic outline of the marker at the breast in the acquired image ([0052]: “FIG. 12 is a mammogram image of one embodiment of the tissue markers described herein as seen under mammography”), wherein the outline results from artifacts produced by the marker of a portion of the sound waves applied to the breast ([0034]: “In some embodiments, the flexible polymer matrix can comprise one or more contrast agents detectable by the at least one or more imaging modalities…The contrast agent(s) can be independently selected to produce a change in signal intensity under at least one or more imaging modalities, and/or to provide visibility under at least one or more imaging modalities”); 
d. identifying the breast tissue of interest in the image in reference to the outline of the marker at the breast, wherein the tissue of interest is breast tissue underlying the breast at the location of the marker (Fig. 12 showing the biopsy cavity location in reference to the tissue marker); and 
e. documenting the breast tissue of interest ([0055]: “FIGS. 15A-15B are histological micrographs of tissue growth around an exemplary tissue marker described herein after 1 week and 4 weeks of implantation….” – the broadest reasonable interpretation of the term documenting is any form of recording. Hence, tracking of the tissue growth around the marker is a form of documenting)

Grinstaff does not teach surface markers.
However Russell, in the same field of breast images, teaches a surface marker (Russell – Abstract: “The invention provides a surface marker for use in ultrasonography”).
It would have been obvious to one of ordinary skill, in the art to use surface markers in order to easily replace the markers and allow for more flexible scanning than the use of injectable markers.

Grinstaff does not teach the acquired image in step (b) to be a 3D volumetric image.
However Whisler, in the same field of breast images, teaches acquiring a 3D volumetric ultrasound image (Whisler: [0002]: Furthermore, volumetric ultrasound offers advantages over x-ray mammography in patients with dense breast tissue (e.g., high content of firogladular tissues).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to use the 3D volumetric scanning of Whisler instead of the scanning taught in Grinstaff in order to scan patients with dense breast tissue more effectively (Whisler – Paragraph 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).